DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/US2017/027618, filed April 14, 2017, which claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional application 62/322,361, filed April 14, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 12, 2018 and February 5, 2019 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant’s election of with traverseGroup I (i.e. compounds of Formula I or pharmaceutical compositions thereof), claims 1-16, 19-20 and 25, in the reply filed on October 18, 2021 is acknowledged. Further, Applicant’s election without traverse of the compound 
    PNG
    media_image1.png
    104
    281
    media_image1.png
    Greyscale
in the same reply 
Applicant traverses the restriction requirement on the grounds that searching all claims together would not impose a serious burden.  Regarding this traversal, it is noted that the restriction was required under lack of unity rather than US practice.  As such, the Examiner is not required to establish search burden to properly restrict between groups, but only to demonstrate that the groups lack unity, which was done properly.  As set forth in the restriction requirement, the groups are lacking unity because there the only shared feature among the claims of the two groups is known in the art as described herein.  However, even if the establishing of search burden were required, the arguments would still not be persuasive.  In establishing search burden, the following criteria have been established by the Office:
There would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
In the instant case, the prior art applicable to one invention would not necessarily be applicable to another invention since the steps required by the method of use claims are not required limitations of the claimed products.  The requirement is still deemed proper and is therefore made FINAL.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the compound based on the elected species above, wherein no prior art was found for the elected species.  Accordingly, the scope of the search and examination was expanded further in accordance with MPEP 803.02 to include the compound described in the rejection herein.

Status of Claims
Currently, claims 1-16, 19-20, 22 and 25 are pending in the instant application.  Claims 5, 9, 13, 14, 22 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Claims 1-4, 6-8, 10-12, 15-16, 19 and 20 read on an elected invention and species and are therefore under consideration to the extent that the claims read on the elected species and the expanded scope described above.

Claim Objections
Claim 19 is objected to for lacking a period at the end of the claim.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image3.png
    78
    750
    media_image3.png
    Greyscale



Claim(s) 1-4, 6-8, 10-12, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1097492-13-1, which has an entry date of 29 January 2009.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image4.png
    386
    778
    media_image4.png
    Greyscale
 which reads on the formula (I) where R3 = R4 = H; W is O; R1 is phenyl substituted with chloro; and R2 is indol-2-yl. Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claim is anticipated.  With respect to the instantly claimed pharmaceutical composition, it is noted that the prior art discloses molar solubility data which describes the anticipatory compound in unbuffered water, which is a pharmaceutically acceptable carrier. Accordingly, the claims are anticipated.


Conclusion



































No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699